EXHIBIT 10.6 b PURCHASE AND ASSIGNMENT AGREEMENT THIS PURCHASE AND ASSIGNMENT AGREEMENT(this "Agreement"), is made on April 21, 2008, among Longview Fund, L.P. (“Longview” or the “Assignor”), Medical Diagnostic Innovations Ltd. (the “Assignee”), and In Veritas Medical Diagnostics, Inc. (the "Company"). WHEREAS, the Company is indebted to Longview in the aggregate sum of Three Hundred and Nine Thousand, Three Hundred ($309,300) Dollars plus accrued interestpursuant to certain 18% Secured Convertible Debentures as set forth on Schedule I attached hereto (collectively, the “Debentures”), issued on the dates and in the amounts as indicated on Schedule I. WHEREAS, the Debentures were originally issued pursuant to a Securities Purchase Agreement, as amended, between Longview and the Company dated as of September 7, 2005 (the “Securities Purchase Agreement”); WHEREAS, Assignor desires to assign to Assignee and Assignee desires to accept from Assignor the Debentures on the basis of the representations, warranties and agreements contained in this Agreement, and upon the terms but subject to the conditions set forth herein; WHEREAS, NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the adequacy of which is hereby acknowledged, the parties hereto agree as follows: 1.Purchase Price a) As consideration for assignment set forth herein of the Debentures owned by Longview, the Assignee agrees to pay to Longview the aggregate sum ofThirty Thousand, Nine Hundred and Thirty ($30,930) Dollars (the “Purchase Price”) payable within thirty (30) days of the execution of this Agreement.If payment is not made within thirty (30) days of the execution of this Agreement this Agreement shall be null and void. 2.Assignment. a) Upon receipt of the Purchase Price, the Assignor hereby absolutely, irrevocably and unconditionally sells, assigns, conveys, contributes and transfers to the Assignee (a) all of the Debentures owned by the Assignor and all of its rights and benefits thereunder and conferred therein, including without limitation the right to collect from the Company the principal amounts outstanding thereunder, plus accrued but unpaid interest, and (b) all rights and interests that Assignor has under the Transaction Documents and the Assignee accepts such assignment. 1 b) Closing Procedures. The closing of the assignment contemplated hereunder shall take place on or before (the “Closing Date”) or such other date as mutually agreed by the parties hereto, at the offices of Sichenzia Ross Friedman Ference LLP.On the Closing Date, the following shall take place: i) The Assignee shall deliver Purchase Price; and ii) The Assignor shall deliver to the Assignor the original Debentures as set forth on Schedule I. 3.Additional Documents.The Assignor and Assignee agree to take such further action and to execute and deliver, or cause to be executed and delivered, any and all other documents which are, in the reasonable opinion of their counterparty, necessary to carry out the terms and conditions of this Assignment. 4.Effective Date and Counterpart Signature.This Agreement shall be effective as of the date first written above.This Agreement, and acceptance of same, may be executed in one or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Confirmation of execution by telex or by telecopy or telefax of a facsimile signature page shall be binding upon that party so confirming. 5.Representations and Warranties of the Assignee. (a)Organization; Authority.The Assignee is an entity duly organized, validly existing and in good standing under the laws of the jurisdiction of its organization with full right, corporate, partnership or other applicable power and authority to enter into and to consummate the transactions contemplated by this Agreement and otherwise to carry out its obligations thereunder, and the execution, delivery and performance by the Assignee of the transactions contemplated by this Agreement have been duly authorized by all necessary corporate or similar action on the part of the Assignee.This Agreement, when executed and delivered by the Assignee, will constitute a valid and legally binding obligation of the Assignee, enforceable against the Assignee in accordance with its terms, except (a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and any other laws of general application affecting enforcement of creditors’ rights generally, (b) as limited by laws relating to the availability of specific performance, injunctive relief, or other equitable remedies, or (c) to the extent the indemnification provisions contained herein may be limited by federal or state securities laws. (b)Ownership. Assignee owns and is conveying to Assignee all of its rights, title and interests to the Shares and the Warrant, free and clear of all liens, mortgages, pledges, security interests, encumbrances or charges of any kind or description. 2 (c)Investment Experience; Access to Information and Preexisting Relationship.The Assignee (a) either alone or together with its representatives, has such knowledge and experience in financial and business matters as to be capable of evaluating the merits and risks of this investment and make an informed decision to so invest, and has so evaluated the risks and merits of such investment, (b) has the ability to bear the economic risks of this investment and can afford a complete loss of such investment, (c) understands the terms of and risks associated with the acquisition of the Debentures, including, without limitation, a lack of liquidity, price transparency or pricing availability and risks associated with the industry in which the Company operates, (d) has had the opportunity to review such disclosure regarding the Company, its business, its financial condition and its prospects as the Assignee has determined to be necessary in connection with the Assignment of the Debentures, including, without limitation, the Company’s Annual Report on Form 10-K (or substantially equivalent form) for its most recently completed fiscal year, the Company’s Quarterly Reports on Form 10-Q (or substantially equivalent form) for the fiscal quarters since the end of such completed fiscal year, and the Company’s Current Reports on Form 8-K (or substantially equivalent form) since the end of such completed fiscal year, each as amended. (d)Assignee Status.At the time the Assignee was offered the Debentures, it was, and as of the date hereof it is, an “accredited investor” as that term is defined in Rule 501(a) of Regulation D under the Securities Act.The Assignee is not, and is not required to be registered as, a broker-dealer under Section 15 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). (e)Restrictions on Transfer.The Assignee understands that (a) the Debentures (including the shares of Common Stock underlying such Debentures) have not been registered under the Securities Act or the securities laws of any state, (b) the Debentures (including the shares of Common Stock underlying such Debenture) are and will be “restricted securities” as said term is defined in Rule 144 of the Rules and Regulations promulgated under the Securities Act (“Rule 144”), (c) the Debentures (including the shares of Common Stock underlying such Debenture) may not be sold, pledged or otherwise transferred unless a registration statement for such transaction is effective under the Securities Act and any applicable state securities laws, or unless an exemption from such registration provisions is available with respect to such transaction, and (d) the Debentures (including the shares of Common Stock underlying such Debentures) will bear a legend substantially as set forth below: NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
